                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

IN RE: OHIO EXECUTION                            :   Case No. 2:11-cv-1016
PROTOCOL LITIGATION

       - vs -                                        Chief Judge Edmund A. Sargus, Jr.
                                                 :   Magistrate Judge Michael R. Merz

This document relates to:
      Plaintiff Warren Henness                   :



  SCHEDULING ORDER REGARDING DESIGNATIONS OF PRIOR
                     EVIDENCE


       This capital § 1983 case is before the Court after a telephone status conference held October

30, 2018.

       During the conference, the Court discussed with counsel the announced intention of

Plaintiff’s counsel to designate testimony and documents from prior preliminary injunction

hearings in this consolidated case to be considered by the Court in deciding the instant Motion for

Preliminary Injunction (ECF No. 1953).

       To regularize that process, it is hereby ORDERED that any such designation be filed and

served not later than November 9, 2018. Each such designation shall include the docket number

and PageID number for the location of such testimony or document in the record of this or the

prior case (Cooey v. Strickland, Case No. 2:04-cv-1156). The format used at ECF No. 863 shall

be followed.

October 30, 2018.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge
                                                1
